 
 
I 
112th CONGRESS
2d Session
H. R. 5204 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2012 
Mr. Mulvaney introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend and modify the temporary suspension of duty on certain PCBTF with an acid acceptor. 
 
 
1.Certain PCBTF with an acid acceptor 
(a)In generalHeading 9902.25.36 of the Harmonized Tariff Schedule of the United States (relating to certain PCBTF with an acid acceptor) is amended— 
(1)by amending the article description to read as follows: 1-Chloro-4-(trifluoromethyl) benzene (CAS No. 98–56–6) containing an acid acceptor stabilizer (provided for in subheading 2903.99.08 or 3824.90.92); and 
(2)by striking the date in the effective period column and inserting 12/31/2015. 
(b)Effective dateThe amendments made by subsection (a) apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
